



Exhibit 10.6


THIS AGREEMENT is dated December 16, 2016 and is made BETWEEN:


(1)
Enstar Group Limited (the “Company”)



(2)
Nicholas Packer (the “Employee”)



WHEREAS, the Employee’s employment with the Company is terminating in connection
with the offer and his acceptance of a position with a newly-organized business
affiliated with the Company named KaylaRe Holdings, Ltd. (together with its
subsidiaries, “KaylaRe”);


WHEREAS, the Employee and the Company are parties to that certain Employment
Agreement dated as of May 1, 2007, as amended (the “Employment Agreement”); and


WHEREAS, the Employee and the Company are parties to a Stock Appreciation Rights
Award Agreement dated as of August 15, 2014 (the “SAR Agreement”):


IT IS AGREED as follows:


1.
SEPARATION



(a)
The Employee’s last day of work shall be December 31, 2016 (the “Termination
Date”). Between the date hereof and the Termination Date, the Employee agrees to
work in a transition role with other members of the senior management team. The
Company shall continue to pay the Employee’s usual salary and benefits until the
Termination Date.



(b)
On the Termination Date, Employee’s employment under the Employment Agreement
shall end and the Company shall have no further obligations thereunder other
than:



(i)
The payment of amounts (including salary and expense reimbursements) that have
been fully earned up to December 31, 2016 by, but not yet paid to, the Employee
under the Employment Agreement;



(ii)
The Employee shall remain eligible to receive an incentive bonus payment under
the Company’s annual incentive program for the performance year ended December
31, 2016, in an amount determined by the Company’ s Compensation Committee in
February 2017 and paid no later than April 15, 2017; and



(iii)
The terms of Sections 6.2 and 6.4 to 6.10 of the Employment Agreement shall
survive the termination of the Employee’s employment, notwithstanding that the
notice provision in Section 6.6(b) of the Employment Agreement, which shall be
automatically updated to reflect the Employee’s current address on file with the
Company’s Human Resources department.



(c)
Following the termination of the Employee’s employment with the Company, the
Employee shall remain subject to Sections 5.1 (including the terms of Exhibit A
incorporated therein), 5.2, 6.2 and 6.4 to 6.10 of the Employment Agreement,
provided that it shall not constitute a breach of the “Noncompetition”
provisions set forth on Exhibit A to the Employment Agreement for the Employee
to serve as an executive officer of KaylaRe during the “Restricted Period” (as
defined on Exhibit A to the Employment Agreement) so long as the Employee
otherwise complies with Section 5.1 of the Employment Agreement and the other
sections of Exhibit A incorporated therein.



(d)
In connection with the termination of the Employee’s employment with the
Company, the Employee hereby resigns effective as of the Termination Date from
all positions he holds with the Company and all of its subsidiaries, with the
exception of StarStone Specialty Holdings Limited (“SSIL”), for which the
Employee will continue to serve solely as a non-employee director. If the
Employee’s



1

--------------------------------------------------------------------------------





employment with KaylaRe is terminated by the Employee, or by KaylaRe for
“cause,” (as such term is defined in his employment agreement with KaylaRe dated
as of the date hereof), the Employee will promptly resign as a non-employee
director of SSIL and from any other position he may then hold at any other
subsidiary of the Company.


(e)
The Company acknowledges that the termination of Employee’s employment with the
Company as contemplated by this Agreement will not constitute a “Termination of
Service” (as defined in the Company’s 2006 Equity Incentive Plan). Accordingly,
the SAR Agreement shall remain in effect pursuant to its existing terms.



(f)
The parties acknowledge that the payments and benefits provided for in this
Agreement exceed any statutory rights the Employee may have in connection with
the termination of his employment.



(g)
The parties acknowledge that all payments and benefits under this Agreement are
subject to the usual terms including deductions where applicable as pertained
during the Employee’s employment.



2.
WAIVER AND RELEASE



(a)
The Employee hereby waives any and all rights of any kind or description against
the Company that he has had, now has or can, shall or may have in the future
regarding any matter relating to his employment, the Employment Agreement, or
the termination thereof, that predates the execution of this Agreement,
including but not limited to all asserted and unasserted rights to and claims
for wages, salary, termination-related payments pursuant to Section 4 of the
Employment Agreement, employee benefits, vacation pay, sickness pay, expense
reimbursements, monetary and equitable relief, damages, or any Statutory Claim
(as defined below), except as expressly set forth in this Agreement.



(b)
A Statutory Claim for the purposes of the preceding clause means any claim for
or relating to unfair dismissal, additional redundancy payments, equal pay, sex,
race or disability discrimination, or any other statutory employment rights
which the Employee, or anyone on his behalf, has or may have under any
applicable law, including the Employment Act 2000 or Human Rights Act 1981, and
including any claim for reinstatement to employment with the Company in any
position at any time.



It is a fundamental term of this Agreement that:
(i)
the payments and the provision of any benefits under the terms of this Agreement
shall at all times be conditional on the Employee (or anyone on his behalf)
complying with each and every term, condition or warranty of this Agreement and
refraining from issuing or pursuing any type of employment related proceedings
in respect of any Statutory Claim or any contractual or common law claim
(howsoever arising) against the Company;



(ii)
if the Employee (or anyone on his behalf) subsequently breaches any term,
condition or warranty of this Agreement, or issues or pursues such employment
related proceedings in breach of this Agreement then the payments and benefits
provided to the Employee shall be repayable to the Company forthwith on demand
and no further payments or benefits will be provided; and



(iii)
the payments and benefits shall be recoverable as a debt, together with all
reasonable costs (including reasonable legal costs) incurred by the Company in
recovering the sums and/or in relation to any proceedings so brought by the
Employee.



3.MISCELLANEOUS


(a)
Employee acknowledges that he has read this Agreement in its entirety and
understands all of its terms and that he knowingly and voluntarily assents to
all of the terms and conditions contained herein.





2

--------------------------------------------------------------------------------





(b)
Employee acknowledges that the Company expressly advised him to consult with an
attorney of his choosing prior to executing this Agreement and the waiver and
release contained herein.



(c)
This Agreement shall be construed in accordance with and governed by the laws of
Bermuda, without regard to principles of conflict of laws.





SIGNED AND DATED                    
THE COMPANY


/s/ Orla Gregory
By: Orla Gregory
Title: Chief Operations Officer




SIGNED AND DATED
THE EMPLOYEE


/s/ Nicholas A. Packer
Name: Nicholas A. Packer




3